                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:18-cv-01598-RGK                                              Date      November 1, 2018
 Title             In Re: C and M Russell, LLC




 Present: The                    R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                              Not Reported                                NA
                 Deputy Clerk                        Court Reporter / Recorder                    Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                            Not Present
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                              LACK OF PROSECUTION


       The docket reflects that a bankruptcy appeal has been filed in the above-entitled action, but that
appellant has not filed the required (1) Designation of Record; and (2) Transcripts. The Bankruptcy
Court filed the Appeal Deficiency Notice on October 26, 2018.

       Appellant is hereby Ordered to Show Cause no later than November 9, 2018, why the appeal
should not be dismissed for failure to comply with Federal Rules of Bankruptcy Procedures 8003 and
8009.

         IT IS SO ORDERED.




                                                                                                   :
                                                               Initials of Preparer   slw




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                      Page 1 of 1
